EXECUTION COPY

Exhibit 10.1

$150,000,000

RAYONIER TRS HOLDINGS INC.

4.50% Senior Exchangeable Notes due 2015

PURCHASE AGREEMENT

August 6, 2009

CREDIT SUISSE SECURITIES (USA) LLC (“Credit Suisse”),

Merrill Lynch, Pierce, Fenner & Smith Incorporated,

J.P. Morgan Securities Inc.,

As Representatives of the Several Purchasers,

Eleven Madison Avenue,

New York, N.Y. 10010-3629

Dear Sirs:

1. Introductory. Rayonier TRS Holdings Inc., a Delaware corporation (the
“Company”), agrees with the several initial purchasers named in Schedule A
hereto (the “Purchasers”), subject to the terms and conditions stated herein, to
issue and sell to the several Purchasers U.S.$150,000,000 principal amount of
its 4.50% Senior Exchangeable Notes due 2015 (“Firm Securities”) and also
proposes to grant to the Purchasers an option exercisable from time to time by
Credit Suisse to purchase an aggregate of up to an additional $22,500,000 in
aggregate principal amount (“Optional Securities”, and together with the Firm
Securities, the “Securities”) of its 4.50% Senior Exchangeable Notes due 2015,
each to be issued under an indenture, to be dated as of August 12, 2009 (the
“Indenture”), between the Company, the Guarantor and The Bank of New York Mellon
Trust Company, N.A., as trustee (the “Trustee”). The Securities will be
unconditionally guaranteed as to the payment of principal and interest by
Rayonier Inc., a North Carolina corporation (the “Guarantor” and such guarantee,
the “Guarantee”). The Firm Securities and the Optional Securities which the
Purchasers may elect to purchase pursuant to Section 3, together with the
Guarantee, are herein collectively called the “Offered Securities”.

The Securities will be exchangeable, subject to certain conditions set forth in
the Indenture, at the option of the holder for shares of common stock, no par
value, of the Guarantor (the “Common Stock”), in accordance with the terms of
the Offered Securities.

The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement of even date herewith among the Company and the
Purchasers (the “Registration Rights Agreement”), pursuant to which the Company
agrees to file a registration statement with the Commission registering the
resale of the Offered Securities and the Underlying Shares, as hereinafter
defined, under the Securities Act.

The Company hereby agrees with the several Purchasers as follows:

2. Representations and Warranties of the Company and the Guarantor. Each of the
Company and the Guarantor represents and warrants to, and agrees with, the
several Purchasers that:

(a) Offering Circulars; Certain Defined Terms. The Company has prepared or will
prepare a Preliminary Offering Circular and a Final Offering Circular.

 

-1-



--------------------------------------------------------------------------------

For purposes of this Agreement:

“Applicable Time” means 5:30 p.m. (New York City time) on the date of this
Agreement.

“Closing Date” has the meaning set forth in Section 3 hereof.

“Commission” means the Securities and Exchange Commission.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Final Offering Circular” means the final offering circular relating to the
Offered Securities to be offered by the Purchasers that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement (even if finalized and issued subsequent to the date of
this Agreement).

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Circular or the Final Offering Circular.

“General Disclosure Package” means the Preliminary Offering Circular together
with any Issuer Free Writing Communication existing at the Applicable Time and
the information in which is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule B hereto.

“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records.

“Preliminary Offering Circular” means the preliminary offering circular, dated
August 5, 2009, relating to the Offered Securities to be offered by the
Purchaser.

“Rules and Regulations” means the rules and regulations of the Commission.

“Securities Act” means the United States Securities Act of 1933.

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations and the rules of the New York Stock Exchange (“Exchange Rules”).

“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule B hereto.
Supplemental Marketing Materials include, but are not limited to, any Issuer
Free Writing Communication listed on Schedule C hereto.

“Underlying Shares” shall mean shares of Common Stock into which the Offered
Securities are exchangeable.

Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Act.

(b) Disclosure. As of the date of this Agreement, the Final Offering Circular
does not, and on and as of each Closing Date, the General Disclosure Package and
the Final Offering Circular will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. At the Applicable Time neither (i) the General Disclosure
Package nor (ii) any individual Supplemental Marketing Material, when considered
together with the General Disclosure Package, contained any untrue statement of
a material fact or omitted to

 

-2-



--------------------------------------------------------------------------------

state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
preceding two sentences do not apply to statements in or omissions from the
Preliminary or Final Offering Circular, the General Disclosure Package or any
Supplemental Marketing Material based upon written information furnished to the
Company by any Purchaser through Credit Suisse specifically for use therein, it
being understood and agreed that the only such information is that described as
such in Section 8(b) hereof. Except as disclosed in the General Disclosure
Package, on the date of this Agreement, the Company’s or the Guarantor’s Annual
Report on Form 10-K most recently filed with the Commission and all subsequent
reports through the date of this Agreement (collectively, the “Exchange Act
Reports”) which have been filed by the Company or the Guarantor with the
Commission or sent to shareholders pursuant to the Exchange Act do not include
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. Such documents, when they were filed
with the Commission, conformed in all material respects to the requirements of
the Exchange Act and the Rules and Regulations.

(c) Good Standing of the Company and the Guarantor. Each of the Company and the
Guarantor has been duly incorporated and is existing and in good standing under
the laws of the jurisdiction of its organization, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the General Disclosure Package; and each of the Company and the
Guarantor is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except to the extent
the failure to do so would not reasonably be expected to, individually or in the
aggregate, have a material adverse effect or a prospective material adverse
effect on the condition (financial or otherwise), results of operation, business
or properties of the Company or Guarantor, taken as a whole (a “Material Adverse
Effect”).

(d) Subsidiaries. Each Significant Subsidiary (as defined below), including any
off-balance sheet entity, has been duly organized and is existing and in good
standing under the laws of the jurisdiction of its organization, with power and
authority (corporate, partnership, limited liability company or other) to own
its properties and conduct its business as described in the General Disclosure
Package; and each Significant Subsidiary is duly qualified to do business as a
foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification; all of the issued and outstanding capital stock, partnership
interests or limited liability company interests, as applicable, of each
Significant Subsidiary has been duly authorized and validly issued and is
(except for general partner interests) fully paid (to the extent required under
such Significant Subsidiary’s organizational documents) and nonassessable,
except as such non-assessability may be affected by Sections 18-607 and 18-804
of the Delaware Limited Liability Company Act or Sections 17-303 or 17-607 of
the Delaware Revised Uniform Limited Partnership Act, as applicable; and the
capital stock of each Significant Subsidiary owned by the Company or the
Guarantor, directly or through subsidiaries, is owned free from liens,
encumbrances and defects, other than any liens or encumbrances in favor of the
Guarantor or a Significant Subsidiary. “Significant Subsidiaries” means the
Company and the entities listed on Schedule D hereto.

(e) Indenture. The Indenture has been duly authorized; the Offered Securities
have been duly authorized; and when the Offered Securities are delivered and
paid for pursuant to this Agreement on the Closing Date, the Indenture will have
been duly executed and delivered, such Offered Securities will have been duly
executed, authenticated, issued and delivered (assuming due authentication of
the Offered Securities by the Trustee), and the Indenture and such Offered
Securities will conform to the information in the General Disclosure Package and
will conform to the description of such Offered Securities contained in the
Final Offering Circular and the Indenture and such Offered Securities will
constitute valid and legally binding obligations of the Company, enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to

 

-3-



--------------------------------------------------------------------------------

or affecting creditors’ rights and to general equity principles and implied
covenants of good faith and fair dealing and entitled to the benefits provided
by the Indenture.

(f) Underlying Shares. The Underlying Shares initially issuable upon exchange of
such Securities have been duly authorized and reserved for issuance upon such
exchange and will conform, in all material respects, to the information in the
General Disclosure Package and to the description of such Underlying Shares
contained in the Final Offering Circular; the authorized equity capitalization
of the Guarantor is as set forth in the General Disclosure Package; all
outstanding shares of capital stock of the Guarantor are, and when issued upon
exchange the Underlying Shares will be, validly issued, fully paid and
nonassessable; and the stockholders of the Guarantor have no preemptive rights
with respect to the Underlying Shares, and none of the outstanding shares of
capital stock of the Guarantor have been issued in violation of any preemptive
or similar rights of any security holder.

(g) No Finder’s Fee. Except as disclosed in the General Disclosure Package,
there are no contracts, agreements or understandings between the Company and any
person that would give rise to a valid claim against the Company or any
Purchaser for a brokerage commission, finder’s fee or other like payment.

(h) Registration Rights Agreement. The Registration Rights Agreement has been
duly authorized by the Company and the Guarantor; and, when the Offered
Securities are delivered and paid for pursuant to this Agreement on the Closing
Date, the Registration Rights Agreement will have been duly executed and
delivered and will be a valid and legally binding obligation of the Company and
the Guarantor, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles and implied covenants of good faith and fair dealing and
except as rights to indemnification and contribution under the Registration
Rights Agreement may be limited under applicable law.

(i) Guarantee. The Guarantee to be endorsed on the Offered Securities by the
Guarantor has been duly authorized by such Guarantor; and, when the Offered
Securities are delivered and paid for pursuant to this Agreement on the Closing
Date and issued, executed and authenticated in accordance with the terms of the
Indenture, the Guarantee of the Guarantor endorsed thereon will have been duly
executed and delivered by the Guarantor, will conform to the description thereof
contained in General Disclosure Package and the Final Offering Circular and will
constitute a valid and legally binding obligation of such Guarantor, enforceable
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles and
implied covenants of good faith and fair dealing.

(j) No Registration Rights. Except pursuant to the Registration Rights
Agreement, there are no contracts, agreements or understandings between the
Company or the Guarantor and any person granting such person the right to
require the Company or such Guarantor to file a registration statement under the
Securities Act with respect to any securities of the Company or such Guarantor
or to require the Company or such Guarantor to include such securities with the
Securities and Guarantee registered pursuant to any Registration Statement.

(k) Absence of Further Requirements. No consent, approval, authorization, or
order of, or filing or registration with, any person (including any governmental
agency or body or any court) is required for the consummation of the
transactions contemplated by this Agreement, the Indenture and the Registration
Rights Agreement in connection with the offering, issuance and sale of the
Offered Securities and the Guarantee by the Company and the Guarantor except for
the order of the Commission declaring effective the Shelf Registration Statement
(as defined in the Registration Rights Agreement) and for such as may be
required under state securities or “blue sky” laws.

 

-4-



--------------------------------------------------------------------------------

(l) Title to Property. Except as disclosed in the General Disclosure Package,
the Company, the Guarantor and the Significant Subsidiaries have good and
marketable title to all real properties and title to all other properties and
assets owned by them, in each case free from liens, charges, encumbrances and
defects that would reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect; and except as disclosed in the General
Disclosure Package, the Company, the Guarantor and the Significant Subsidiaries
hold their leased real or personal property under valid and enforceable leases,
except where the failure to do so would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

(m) Absence of Defaults and Conflicts Resulting from Transaction. The execution,
delivery and performance of the Indenture, this Agreement and the Registration
Rights Agreement, and the issuance and sale of the Offered Securities and
Guarantee and compliance with the terms and provisions thereof will not result
in a breach or violation of any of the terms and provisions of, or constitute a
default or a Debt Repayment Triggering Event (as defined below) under, or result
in the imposition of any lien, charge or encumbrance upon any property or assets
of the Company, the Guarantor or any of their respective subsidiaries pursuant
to (i) the charter or by-laws of the Company, the Guarantor or any of their
respective subsidiaries, (ii) any statute, any rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, the Guarantor or any of their respective
subsidiaries or any of their properties or (iii) any agreement or instrument to
which the Company, the Guarantor or any of their respective subsidiaries is a
party or by which the Company, the Guarantor or any of their respective
subsidiaries is bound or to which any of the properties of the Company, the
Guarantor or any of their respective subsidiaries is subject, except, with
respect to clauses (ii) and (iii), where the failure to do so would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect; a “Debt Repayment Triggering Event” means any event or condition
that gives, or with the giving of notice or lapse of time would give, the holder
of any note, debenture, or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company, the Guarantor
or any of their respective subsidiaries.

(n) Absence of Existing Defaults and Conflicts. None of the Company, the
Guarantor or their respective subsidiaries (i) is in violation of its respective
charter or by-laws or (ii) in default (or with the giving of notice or lapse of
time would be in default) under any existing obligation agreement, covenant or
condition contained in any indenture, loan agreement, mortgage, lease or other
agreement or instrument to which any of them is a party or by which any of them
is bound or to which any of the properties of any of them is subject, except,
with respect to clause (ii), for such violation or default that would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.

(o) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and the Guarantor.

(p) Possession of Licenses and Permits. The Company, the Guarantor and their
respective subsidiaries possess, and are in compliance with the terms of, all
adequate certificates, authorizations, franchises, licenses and permits
(“Licenses”) necessary or material to the conduct of the business now conducted
or proposed in the General Disclosure Package to be conducted by them and have
not received any notice of proceedings relating to the revocation or
modification of any Licenses that would reasonably be expected to, individually
or in the aggregate, have a Material Adverse Effect.

(q) Absence of Labor Dispute. No labor dispute with the employees of the
Company, the Guarantor or any of their respective subsidiaries exists or, to the
knowledge of the Company or the Guarantor, is imminent that would reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

 

-5-



--------------------------------------------------------------------------------

(r) Possession of Intellectual Property. The Company, the Guarantor and their
respective subsidiaries own, possess or can acquire on reasonable terms,
adequate trademarks, trade names and other rights to inventions, know how,
patents, copyrights, confidential information and other intellectual property
(collectively, “intellectual property rights”) necessary to conduct the business
now operated by them, or presently employed by them, and have not received any
notice of infringement of or conflict with asserted rights of others with
respect to any intellectual property rights that would reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect.

(s) Environmental Laws. Except as disclosed in the General Disclosure Package,
none of the Company, the Guarantor or their respective subsidiaries is in
violation of any statute, any rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “environmental laws”), owns or operates any real
property contaminated with any substance that is subject to regulation under any
environmental laws, is liable for any off site disposal or contamination
pursuant to any environmental laws, or is subject to any claim relating to any
environmental laws, which violation, contamination, liability or claim would
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect; and the Company is not aware of any pending investigation which
might lead to such a claim, which individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.

(t) Accurate Disclosure. The statements in the General Disclosure Package and
the Final Offering Circular under the headings “Description of the Notes” and
“Certain United States Federal Income Tax Considerations”, insofar as such
statements summarize legal matters, agreements, documents or proceedings
discussed therein, are accurate and fair summaries, in all material respects, of
such legal matters, agreements, documents or proceedings.

(u) Absence of Manipulation. None of the Company, the Guarantor and their
respective affiliates has, either alone or with one or more other persons, bid
for or purchased for any account in which it or any of its affiliates had a
beneficial interest any Offered Securities or attempt to induce any person to
purchase any Offered Securities.

(v) Statistical and Market-Related Data. Any third-party statistical and
market-related data included in the Preliminary Offering Circular, the Final
Offering Circular, or any Issuer Free Writing Communication are based on or
derived from sources that the Company and the Guarantor believe to be reliable
and accurate.

(w) Internal Controls and Compliance with the Sarbanes-Oxley Act. Except as set
forth in the General Disclosure Package, the Guarantor and its Board of
Directors (the “Board”) are in compliance, in all material respects, with
Sarbanes-Oxley and all applicable Exchange Rules. The Company and the Guarantor
maintain a system of internal controls, including, but not limited to,
disclosure controls and procedures, internal controls over accounting matters
and financial reporting, an internal audit function, and legal and regulatory
compliance controls (collectively, “Internal Controls”), that comply with the
Securities Laws and are sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets, (iii) access to assets is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.

(x) Litigation. Except as disclosed in the General Disclosure Package, there are
no pending actions, suits or proceedings (including any inquiries or
investigations by any court or governmental agency or body, domestic or foreign)
against or affecting the Company, the

 

-6-



--------------------------------------------------------------------------------

Guarantor, any of their respective subsidiaries or any of their respective
properties which would reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect, or would materially and adversely
affect the ability of the Company or the Guarantor to perform their obligations
under the Indenture, this Agreement, or the Registration Rights Agreement, or
which are otherwise material in the context of the sale of the Offered
Securities and the Guarantee; and no such actions, suits or proceedings
(including any inquiries or investigations by any court or governmental agency
or body, domestic or foreign) are threatened.

(y) Financial Statements. The financial statements included in the General
Disclosure Package present fairly the financial position of the Company, the
Guarantor and their respective consolidated subsidiaries as of the dates shown
and their results of operations and cash flows for the periods shown, and,
except as otherwise disclosed in the General Disclosure Package, such financial
statements have been prepared in conformity with the generally accepted
accounting principles in the United States applied on a consistent basis.

(z) No Material Adverse Change in Business. Except as disclosed in the General
Disclosure Package, since the end of the period covered by the latest audited
financial statements included in the General Disclosure Package (i) there has
been no change, nor any development or event involving a prospective change, in
the condition (financial or otherwise), results of operations, business,
properties or prospects of the Company, the Guarantor and their respective
subsidiaries, taken as a whole, that has had a Material Adverse Effect;
(ii) except as disclosed in or contemplated by the General Disclosure Package,
there has been no dividend or distribution of any kind declared, paid or made by
the Company or the Guarantor on any class of their capital stock, except for
dividend distributions from the Company to the Guarantor and (iii) except as
disclosed in or contemplated by the General Disclosure Package, there has been
no material adverse change in the capital stock, short-term indebtedness,
long-term indebtedness, net current assets or net assets of the Company, the
Guarantor and their respective subsidiaries.

(aa) Investment Company Act. Neither the Company nor the Guarantor is an
open-end investment company, unit investment trust or face-amount certificate
company that is or is required to be registered under Section 8 of the United
States Investment Company Act of 1940 (the “Investment Company Act”); and
neither the Company nor the Guarantor is and, after giving effect to the
offering and sale of the Offered Securities and the application of the proceeds
thereof as described in the General Disclosure Package, will be an “investment
company” as defined in the Investment Company Act.

(bb) Regulations T, U, X. Neither the Company nor the Guarantor nor any of their
respective subsidiaries nor any agent thereof acting on their behalf has taken,
and none of them will take, any action that might cause this Agreement or the
issuance or sale of the Offered Securities to violate Regulation T, Regulation U
or Regulation X of the Board of Governors of the Federal Reserve System.

(cc) Ratings. No “nationally recognized statistical rating organization” as such
term is defined for purposes of Rule 436(g)(2) (i) has imposed (or has informed
the Company or the Guarantor that it is considering imposing) any condition
(financial or otherwise) on the Company’s or the Guarantor’s retaining any
rating assigned to the Company or the Guarantor or any securities of the Company
or the Guarantor or (ii) has indicated to the Company or the Guarantor that it
is considering any of the actions described in Section 7(b)(ii) hereof.

(dd) Class of Securities Not Listed. No securities of the same class (within the
meaning of Rule 144A(d)(3)) as the Offered Securities are listed on any national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system.

(ee) No Registration. The offer and sale of the Offered Securities in the manner
contemplated by this Agreement will be exempt from the registration requirements
of the

 

-7-



--------------------------------------------------------------------------------

Securities Act by reason of Section 4(2) thereof and Regulation D thereunder;
and it is not necessary to qualify an indenture in respect of the Offered
Securities under the United States Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”).

(ff) No General Solicitation; No Directed Selling Efforts. Neither the Company
nor the Guarantor has entered, and neither the Company nor the Guarantor will
enter, into any contractual arrangement with respect to the distribution of the
Offered Securities except for this Agreement.

(gg) Reporting Status. The Company and the Guarantor are subject to Section 13
or 15(d) of the Exchange Act.

(hh) Each of the Company and the Guarantor represents and warrants on behalf of
such entity and their respective subsidiaries, affiliates and any of their
respective officers, directors, supervisors, managers, agents or employees, that
it has instituted and maintains policies and procedures designed to ensure
continued compliance with the laws referenced herein at subparagraphs
(a) through (c) and that, except to the extent that any such violation would not
cause or result in a Material Adverse Effect, it has not violated, and its
participation in the offering will not violate each of the following laws:
(a) anti-bribery laws, including but not limited to, any applicable law, rule or
regulation of any locality in which the foregoing entities or individuals do
business on behalf of the Company, the Guarantor or its subsidiaries, including
the U.S. Foreign Corrupt Practices Act of 1977, as amended, or any other
applicable law, rule or regulation of similar purpose and scope, (b) anti-money
laundering laws, including but not limited to, applicable federal, state,
international, foreign or other laws, regulations or government guidance
regarding anti-money laundering, including, without limitation, Title 18 U.S.
Code section 1956 and 1957, the Patriot Act, the Bank Secrecy Act and
international anti-money laundering principals or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive, or
regulation pursuant to the authority of any of the foregoing or any orders or
licenses issued thereunder or (c) laws and regulations imposing U.S. economic
sanctions measures, including but not limited to, the International Emergency
Economic Powers Act, the Trading with the Enemy Act, the United Nations
Participation Act and the Syria Accountability and Lebanese Sovereignty Act, all
as amended, and any Executive Order, directive, or regulation pursuant to the
authority of any of the foregoing, including the regulations of the United
States Treasury Department set forth under 31 CFR, Subtitle B, Chapter V, as
amended, or any orders or licenses issued thereunder.

(ii) Taxes. The Company, the Guarantor and their respective subsidiaries have
filed all federal, state, local and non-U.S. tax returns that are required to be
filed or have requested extensions thereof (except in any case in which the
failure so to file would not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect); and, except as set forth in the
General Disclosure Package, the Company, the Guarantor and their respective
subsidiaries have paid all taxes (including any assessments, fines or penalties)
required to be paid by them, except for any such taxes, assessments, fines or
penalties currently being contested in good faith or as would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

(jj) Insurance. The Company, the Guarantor and their respective subsidiaries are
insured by insurers with appropriately rated claims-paying abilities against
such losses and risks and in such amounts as are prudent and customary for the
businesses in which they are engaged; all material policies of insurance and
fidelity or surety bonds insuring the Company, the Guarantor or any of their
respective subsidiaries or their respective businesses, assets, employees,
officers and directors are in full force and effect; the Company, the Guarantor
and their respective subsidiaries are in compliance with the terms of such
policies and instruments in all material respects.

3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Company agrees to sell to the several
Purchasers, and each of the Purchasers agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 97.50% of the principal amount
thereof plus accrued interest from

 

-8-



--------------------------------------------------------------------------------

August 12, 2009 to the First Closing Date (as hereinafter defined), U.S.
$150,000,000 principal amount of the Firm Securities.

The Company will deliver against payment of the purchase price the Firm
Securities to be purchased by the several Purchasers hereunder and to be offered
and sold by the Purchasers in reliance on Rule 144A (the “Firm 144A Securities”)
in the form of one permanent global security in definitive form without interest
coupons (the “Firm Restricted Global Securities”) deposited with the Trustee as
custodian for DTC and registered in the name of Cede & Co., as nominee for DTC.
The Firm Restricted Global Securities shall be assigned separate CUSIP numbers.
The Firm Restricted Global Securities shall include the legend regarding
restrictions on transfer set forth under “Transfer Restrictions” in the Final
Offering Circular. Interests in any permanent global Securities will be held
only in book-entry form through Euroclear, Clearstream, Luxembourg or DTC, as
the case may be, except in the limited circumstances described in the Final
Offering Circular.

Payment for the Firm 144A Securities shall be made by the Purchasers in Federal
(same day) funds by wire transfer to an account at a bank acceptable to Credit
Suisse drawn to the order of the Company at the office of Cravath, Swaine &
Moore LLP, 825 Eighth Avenue, New York, NY 10019, at 10:00 a.m., (New York City
time), on August 12, 2009, or at such other time not later than seven full
business days thereafter as Credit Suisse and the Company determine, such time
being herein referred to as the “First Closing Date”, against delivery to the
Trustee as custodian for DTC of the Firm Restricted Global Securities
representing all of the Firm 144A Securities. The Firm Restricted Global
Securities will be made available for checking at the above office of Cravath,
Swaine & Moore LLP at least 24 hours prior to the First Closing Date.

In addition, upon written notice from the Representatives given to the Company
from time to time not more than 13 days subsequent to the date of this
Agreement, the Purchasers may purchase all or less than all of the Optional
Securities at the purchase price per principal amount of Offered Securities
(plus any accrued interest thereon to the related Optional Closing Date) to be
paid for the Firm Securities. The Company agrees to sell to the several
Purchasers the principal amount of Optional Securities specified in such notice,
and the Purchasers agree to purchase such Optional Securities. No Optional
Securities shall be sold or delivered unless the Firm Securities previously have
been, or simultaneously are, sold and delivered. The right to purchase the
Optional Securities or any portion thereof may be exercised from time to time
and to the extent not previously exercised may be surrendered and terminated at
any time upon notice by the Representatives to the Company.

Each time for the delivery of and payment for the Optional Securities, being
herein referred to as the “Optional Closing Date”, which may be the First
Closing Date (the First Closing Date and each Optional Closing Date, if any,
being sometimes referred to as a “Closing Date”), shall be determined by Credit
Suisse on behalf of the several Purchasers but shall not be later than seven
full business days after written notice of election to purchase Optional
Securities is given; provided that any Optional Closing Date shall occur within
the thirteen-day period beginning on, and including the First Closing Date.
Payment for the Optional Securities being purchased on such Optional Closing
Date by the Purchasers hereunder and to be offered and sold by the Purchasers in
reliance on Rule 144A (“Optional 144A Securities”) shall be made by the
Purchasers in Federal (same day) funds by wire transfer to an account at a bank
acceptable to Credit Suisse drawn to the order of the Company at the above
office of Cravath, Swaine & Moore LLP, against delivery to the Trustee of a
restricted global security representing all of the Optional 144A Securities
being purchased on such Optional Closing Date.

4. Representations by Purchasers; Resale by Purchasers. (a) Each Purchaser
severally represents and warrants to the Company that it is an “accredited
investor” within the meaning of Regulation D under the Securities Act.

(b) Each Purchaser agrees that it and each of its affiliates has not entered and
will not enter into any contractual arrangement with respect to the distribution
of the Offered Securities except with the prior written consent of the Company.

 

-9-



--------------------------------------------------------------------------------

(c) Each Purchaser agrees that it and each of its affiliates will not offer or
sell the Offered Securities in the United States by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c),
including, but not limited to (i) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio or (ii) any seminar or meeting whose attendees have
been invited by any general solicitation or general advertising. Each Purchaser
agrees, with respect to resales made in reliance on Rule 144A of any of the
Offered Securities, to deliver either with the confirmation of such resale or
otherwise prior to settlement of such resale a notice to the effect that the
resale of such Offered Securities has been made in reliance upon the exemption
from the registration requirements of the Securities Act provided by Rule 144A.

5. Certain Agreements of the Company and the Guarantor. The Company and the
Guarantor agree with the several Purchasers that:

(a) Amendments and Supplements to Offering Circulars. The Company and the
Guarantor will promptly advise Credit Suisse of any proposal to amend or
supplement the Preliminary or Final Offering Circular and will not effect such
amendment or supplementation without Credit Suisse’s consent. If, at any time
prior to the completion of the resale of the Offered Securities by the
Purchasers, there occurs an event or development as a result of which any
document included in the Preliminary or Final Offering Circular, the General
Disclosure Package or any Supplemental Marketing Material, if republished
immediately following such event or development, included or would include an
untrue statement of a material fact or omitted or would omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or if it is
necessary at any such time to amend or supplement the Preliminary or Final
Offering Circular, the General Disclosure Package or any Supplemental Marketing
Material to comply with any applicable law, the Company and the Guarantor
promptly will notify Credit Suisse of such event and promptly will prepare and
furnish, at its own expense, to the Purchasers and the dealers and to any other
dealers at the request of Credit Suisse, an amendment or supplement which will
correct such statement or omission or effect such compliance. Neither Credit
Suisse’s consent to, nor its delivery to offerees or investors of, any such
amendment or supplement shall constitute a waiver of any of the conditions set
forth in Section 7.

(b) Furnishing of Offering Circulars. The Company and the Guarantor will furnish
to Credit Suisse copies of the Preliminary Offering Circular, each other
document comprising a part of the General Disclosure Package, the Final Offering
Circular, all amendments and supplements to such documents and each item of
Supplemental Marketing Material, in each case as soon as available and in such
quantities as Credit Suisse may reasonably request. At any time when the Company
is not subject to Section 13 or 15(d), the Company and the Guarantor will
promptly furnish or cause to be furnished to Credit Suisse (and, upon request of
holders and prospective purchasers of the Offered Securities, to such holders
and purchasers) copies of the information required to be delivered to holders
and prospective purchasers of the Offered Securities pursuant to Rule 144A(d)(4)
(or any successor provision thereto) in order to permit compliance with
Rule 144A in connection with resales by such holders of the Offered Securities.
The Company will pay the expenses of printing and distributing to the Purchasers
all such documents.

(c) Blue Sky Qualifications. The Company and the Guarantor will arrange for the
qualification of the Offered Securities for sale and the determination of their
eligibility for investment under the laws of such jurisdictions in the United
States and Canada as Credit Suisse designates and will continue such
qualifications in effect so long as required for the resale of the Offered
Securities by the Purchasers; provided that the Company will not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any such state.

(d) Reporting Requirements. For so long as the Offered Securities remain
outstanding, the Company and the Guarantor will furnish to Credit Suisse and,
upon request, to each of the other Purchasers, as soon as practicable after the
end of each fiscal year, a copy of their respective

 

-10-



--------------------------------------------------------------------------------

annual report to shareholders for such year; and the Company and the Guarantor
will furnish to Credit Suisse (i) as soon as available, a copy of each report
and any definitive proxy statement of the Company and the Guarantor filed with
the Commission under the Exchange Act or mailed to shareholders and (ii) from
time to time, such other information concerning the Company and the Guarantor as
Credit Suisse may reasonably request. However, so long as (x) the Company is
subject to the reporting requirements of either Section 13 or Section 15(d) of
the Exchange Act and is timely filing reports with the Commission on its
Electronic Data Gathering, Analysis, and Retrieval system (“EDGAR”) and (y) with
respect to the annual report to shareholders, has furnished such annual report
on the Guarantor’s website, it is not required to furnish such reports or
statements to the Purchasers.

(e) Transfer Restrictions. During the period of one year after the Closing Date,
the Company will, upon request, furnish to Credit Suisse and any holder of
Offered Securities a copy of the restrictions on transfer applicable to the
Offered Securities.

(f) No Resales by Affiliates. During the period of one year after the Closing
Date, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144) to, resell any of the Offered Securities that have been
reacquired by any of them.

(g) Investment Company. During the period of two years after the Closing Date,
neither the Company nor the Guarantor will be or become an open-end investment
company, unit investment trust or face-amount certificate company that is, or is
required to be, registered under Section 8 of the Investment Company Act.

(h) Payment of Expenses. The Company and the Guarantor will pay all expenses
incidental to the performance of their respective obligations under this
Agreement, the Indenture and the Registration Rights Agreement, including but
not limited to: (i) the fees and expenses of the Trustee and its professional
advisers; (ii) all expenses in connection with the execution, issue,
authentication, packaging and initial delivery of the Offered Securities, the
preparation and printing of this Agreement, the Registration Rights Agreement,
the Offered Securities, the Indenture, the Preliminary Offering Circular, any
other documents comprising any part of the General Disclosure Package, the Final
Offering Circular, all amendments and supplements thereto, each item of
Supplemental Marketing Material and any other document relating to the issuance,
offer, sale and delivery of the Offered Securities; (iii) the cost of qualifying
the Offered Securities for trading and any expenses incidental thereto; (iv) any
expenses (including fees and disbursements of counsel to the Purchasers)
incurred in connection with qualification of the Offered Securities for sale
under the laws of such jurisdictions in the United States and Canada as Credit
Suisse designates and the preparation and printing of memoranda relating
thereto; (v) any fees charged by investment rating agencies for the rating of
the Offered Securities and (vi) expenses incurred in distributing the
Preliminary Offering Circular, any other documents comprising any part of the
General Disclosure Package, the Final Offering Circular (including any
amendments and supplements thereto) and any Supplemental Marketing Material to
the Purchasers. The Company and the Guarantor will also pay or reimburse the
Purchasers (to the extent incurred by them) for costs and expenses of the
Purchasers and the Company’s officers and employees and any other expenses of
the Purchasers, the Company and the Guarantor relating to investor presentations
on any “road show” in connection with the offering and sale of the Offered
Securities, including, without limitation, any travel expenses of the Company’s
and the Guarantor’s officers and employees and any other expenses of the Company
and the Guarantor including the chartering of airplanes.

(i) Use of Proceeds. The Company will use the net proceeds received in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package.

(j) Absence of Manipulation. In connection with the offering, until Credit
Suisse shall have notified the Company of the completion of the resale of the
Offered Securities, neither the

 

-11-



--------------------------------------------------------------------------------

Company, the Guarantor nor any of their affiliates will, either alone or with
one or more other persons, bid for or purchase for any account in which it or
any of its affiliates has a beneficial interest any Offered Securities or
attempt to induce any person to purchase any Offered Securities; and neither the
Company, the Guarantor nor any of their affiliates will make bids or purchases
for the purpose of creating actual, or apparent, active trading in, or of
raising the price of, the Offered Securities.

(k) Restriction on Sale of Securities. For a period of 90 days after the date
hereof, neither the Company nor the Guarantor will, directly or indirectly, take
any of the following actions with respect to any United States
dollar-denominated debt securities issued or guaranteed by the Company or the
Guarantor and having a maturity of more than one year from the date of issue or
its Common Stock, or any securities (other than the Offered Securities or the
Company’s outstanding 3.75% Senior Exchangeable Notes due 2012) convertible into
or exchangeable or exercisable for any of the Guarantor’s Common Stock (“Lock-Up
Securities”), except as described in the General Disclosure Package and the
transactions contemplated thereby: (i) offer, sell, issue, contract to sell,
pledge or otherwise dispose of Lock-Up Securities, (ii) offer, sell, issue,
contract to sell, contract to purchase or grant any option, right or warrant to
purchase Lock-Up Securities, (iii) enter into any swap, hedge or any other
agreement that transfers, in whole or in part, the economic consequences of
ownership of Lock-Up Securities, (iv) establish or increase a put equivalent
position or liquidate or decrease a call equivalent position in Lock-Up
Securities within the meaning of Section 16 of the Exchange Act or (v) file with
the Commission a registration statement under the Securities Act relating to
Lock-Up Securities or publicly disclose the intention to take any such action,
without the prior written consent of the Representatives, except grants of
employee stock options pursuant to the terms of a plan in effect on the date
hereof, issuances of Lock-Up Securities pursuant to the exercise of such options
or the exercise of any other employee stock options outstanding on the date
hereof, issuances of Lock-Up Securities pursuant to the Company’s or the
Guarantor’s dividend reinvestment plan or issuances of Lock-Up Securities
pursuant to any option or warrant issued in connection with, and as described in
the final offering circular with respect to, the Company’s outstanding 3.75%
Senior Exchangeable Notes due 2012. Neither the Company nor the Guarantor will
at any time directly or indirectly, take any action referred to in clauses (i)
through (v) above with respect to any securities under circumstances where such
offer, sale, pledge, contract or disposition would cause the exemption afforded
by Section 4(2) of the Securities Act or the safe harbor of Regulation S
thereunder to cease to be applicable to the offer and sale of the Offered
Securities.

6. Free Writing Communications. (a) Issuer Free Writing Communications. The
Company and the Guarantor each represents and agrees that, unless it obtains the
prior consent of Credit Suisse, it has not made and will not make any offer
relating to the Offered Securities that would constitute an Issuer Free Writing
Communication.

(b) Term Sheets. The Company consents to the use by any Purchaser of a Free
Writing Communication that (i) contains only (A) information describing the
preliminary terms of the Offered Securities or their offering or (B) information
that describes the final terms of the Offered Securities or their offering and
that is included in or is subsequently included in the Final Offering Circular,
including by means of a pricing term sheet, the form of which is attached to
Schedule B hereto or (ii) does not contain any material information about the
Company or the Guarantor or their securities that was provided by or on behalf
of the Company or the Guarantor, it being understood and agreed that the Company
and the Guarantor shall not be responsible to any Purchaser for liability
arising from any inaccuracy in such Free Writing Communications referred to in
clause (i) or (ii) as compared with the information in the Preliminary Offering
Circular, the Final Offering Circular or the General Disclosure Package.

7. Conditions of the Obligations of the Purchasers. The obligations of the
several Purchasers to purchase and pay for the Firm Securities on the First
Closing Date and for the Optional Securities on each Optional Closing Date will
be subject to the accuracy of the representations and warranties of the Company
and the Guarantor herein (as though made on such Closing Date), to the accuracy
of the statements of

 

-12-



--------------------------------------------------------------------------------

officers of the Company and the Guarantor made pursuant to the provisions
hereof, to the performance by the Company and the Guarantor of their obligations
hereunder and to the following additional conditions precedent:

(a) Accountants’ Comfort Letter. The Purchasers shall have received letters,
dated, respectively, the date hereof on the General Disclosure Package and the
First Closing Date on the Final Offering Circular, of Deloitte & Touche LLP
confirming that they are a registered public accounting firm and independent
public accountants within the meaning of the Securities Laws and substantially
in the form of Schedule E hereto (except that, in any letter dated a Closing
Date, the specified date referred to in Schedule E hereto shall be a date no
more than three days prior to such Closing Date).

(b) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement, there shall not have occurred (i) any change, or any development or
event involving a prospective change, in the condition (financial or otherwise),
results of operations, business, properties or prospects of the Company, the
Guarantor and their respective subsidiaries taken as a whole which, in the
judgment of the Representatives, is material and adverse and makes it
impractical or inadvisable to market the Offered Securities; (ii) any
downgrading in the rating of any debt securities of the Company or the Guarantor
by any “nationally recognized statistical rating organization” (as defined for
purposes of Rule 436(g)), or any public announcement that any such organization
has under surveillance or review its rating of any debt securities of the
Company or the Guarantor (other than an announcement with positive implications
of a possible upgrading, and no implication of a possible downgrading, of such
rating) or any announcement that the Company or the Guarantor has been placed on
negative outlook; (iii) any change in U.S. or international financial, political
or economic conditions or currency exchange rates or exchange controls the
effect of which is such as to make it, in the judgment of the Representatives,
impractical to market or to enforce contracts for the sale of the Offered
Securities, whether in the primary market or in respect of dealings in the
secondary market; (iv) any suspension or material limitation of trading in
securities generally on the New York Stock Exchange, or any setting of minimum
or maximum prices for trading on such exchange; (v) any suspension of trading of
any securities of the Company or the Guarantor on any exchange or in the
over-the-counter market; (vi) any banking moratorium declared by any U.S.
federal or New York authorities; (vii) any major disruption of settlements of
securities, payment or clearance services in the United States or any other
country where such securities are listed or (viii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity
or emergency if, in the judgment of the Representatives, the effect of any such
attack, outbreak, escalation, act, declaration, calamity or emergency is such as
to make it in the judgment of the Representatives impractical or inadvisable to
market the Offered Securities or to enforce contracts for the sale of the
Offered Securities.

(c) Opinion of Vinson & Elkins L.L.P. The Purchasers shall have received an
opinion, dated such Closing Date, of Vinson & Elkins L.L.P., counsel for the
Company and the Guarantor, that:

(i) The Company has been duly incorporated and is existing and in good standing
under the laws of the State of Delaware, with corporate power and authority to
own its properties and conduct its business as described in the General
Disclosure Package and the Exchange Act Reports; and each of the Company, the
Guarantor and each Significant Subsidiary is duly qualified to do business as a
foreign corporation in good standing in all jurisdictions set forth in a
schedule annexed to such opinion.

(ii) The Indenture has been duly authorized, executed and delivered by the
Company; and the Indenture delivered on such Closing Date constitutes a valid
and legally binding obligation of the Company, enforceable in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to

 

-13-



--------------------------------------------------------------------------------

general equity principles and implied covenants of good faith and fair dealing
and entitled to the benefits provided by the Indenture. Assuming due
authorization and execution under the laws of the State of North Carolina by the
Guarantor, the Indenture delivered on such Closing Date constitutes a valid and
legally binding obligation of the Guarantor, enforceable in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles and implied covenants of good
faith and fair dealing and entitled to the benefits provided by the Indenture.

(iii) The Securities delivered on the applicable Closing Date have been duly
authorized, executed, authenticated, issued and delivered by the Company and
conform, in all material respects, to the information in the General Disclosure
Package and the description thereof contained in the Final Offering Circular.
When the Securities are paid for in accordance with this Agreement, executed,
authenticated, issued and delivered in accordance with the terms of the
Indenture, the Securities will be entitled to the benefits of the Indenture and
will be the valid and legally binding obligations of the Company, enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles and
implied covenants of good faith and fair dealing.

(iv) When the Securities have been issued, executed and authenticated in
accordance with the Indenture and delivered to and paid for by the Purchasers in
accordance with the terms of this Agreement, the Guarantee of the Guarantor
endorsed thereon, assuming that the Guarantee has been duly authorized, executed
and delivered under the laws of the State of North Carolina, will constitute a
valid and legally binding obligation of the Guarantor, enforceable in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles and implied
covenants of good faith and fair dealing.

(v) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and legally binding obligation
of the Company enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles and implied covenants of good faith and fair dealing and
entitled to the benefits provided by the Registration Rights Agreement and
except as rights to indemnification and contribution under the Registration
Rights Agreement may be limited under applicable law and by public policy.
Assuming due authorization and execution under the laws of the State of North
Carolina by the Guarantor, the Registration Rights Agreement constitutes a valid
and legally binding obligation of the Guarantor enforceable in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles and implied
covenants of good faith and fair dealing and entitled to the benefits provided
by the Registration Rights Agreement and except as rights to indemnification and
contribution under the Registration Rights Agreement may be limited under
applicable law and public policy.

(vi) Neither the Company nor the Guarantor is and, after giving effect to the
offering and sale of the Offered Securities and the application of the proceeds
thereof as described in the General Disclosure Package, neither the Company nor
the Guarantor will be an “investment company” as defined in the Investment
Company Act.

 

-14-



--------------------------------------------------------------------------------

(vii) No consent, approval, authorization or order of, or filing with, any U.S.
federal or New York State governmental agency or body or any court is required
for the consummation of the transactions contemplated by this Agreement, the
Indenture and the Registration Rights Agreement in connection with the offering,
issuance and sale of the Offered Securities and Underlying Shares by the Company
and the Guarantor, except such as may be required under state securities or
“blue sky” laws and except for the filing of the Shelf Registration Statement
with the Commission and the order of the Commission declaring effective the
Shelf Registration Statement.

(viii) The execution, delivery and performance of the Indenture, this Agreement
and the Registration Rights Agreement by the Company, and the issuance and sale
of the Offered Securities by the Company and compliance with the terms and
provisions thereof will not result in a breach or violation of any of the terms
and provisions of, or constitute a default under, or result in the imposition of
any lien, charge or encumbrance upon any property or assets of the Company or
any of its subsidiaries pursuant to the charter or by-laws of the Company or any
of its subsidiaries, any U.S. Federal or New York State statute, rule,
regulation or the Delaware General Corporation Law or any order thereunder known
to such counsel (excluding, in each case, U.S. Federal or New York State
anti-fraud laws or statutes or any judgment, order or regulation thereunder) by
any U.S. Federal or New York State governmental agency or body or any court
having jurisdiction over the Guarantor or any of its subsidiaries or any of
their properties, or any agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the properties of the Company or any of its
subsidiaries is subject, that is filed as an exhibit to the Guarantor’s Annual
Report on Form 10-K for the year ended December 31, 2008; and the Company has
requisite power and authority to perform its obligations under this Agreement.

(ix) The statements set forth in the General Disclosure Package and in the Final
Offering Circular under the captions “Description of the Notes” and “Certain
United States Federal Income Tax Considerations” insofar as they purport to be
summaries of legal matters and agreements described therein are accurate
summaries thereof in all material respects.

(x) This Agreement has been duly authorized, executed and delivered by the
Company.

(xi) Assuming the accuracy and completeness of the representations of the
parties hereto set forth herein, it is not necessary in connection with (i) the
offer, sale and delivery of the Offered Securities by the Company to the several
Purchasers pursuant to this Agreement or (ii) the initial resales of the Offered
Securities by the several Purchasers in the manner contemplated by this
Agreement and the Indenture, to register the Offered Securities under the
Securities Act or to qualify an indenture in respect thereof under the Trust
Indenture Act, it being understood that no opinion is expressed as to any
subsequent resales of the Offered Securities.

In addition, such counsel shall state that it has participated in conferences
with officers and other representatives of the Company and the Guarantor,
representatives of the auditors for the Company and the Guarantor and with the
Purchasers’ representatives at which the contents of the General Disclosure
Package and the Final Offering Circular and related matters were discussed. Such
counsel did not participate in the preparation of any of the documents
incorporated by reference in the Preliminary Offering Circular or the Final
Offering Circular. Although such counsel has not independently verified the
information in the Preliminary Offering Circular or the Final Offering Circular,
and is not passing upon and does not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the General Disclosure
Package or the Final Offering Circular, on the basis of the foregoing, nothing
has come to such counsel’s

 

-15-



--------------------------------------------------------------------------------

attention which would lead such counsel to believe that the General Disclosure
Package, as of the Applicable Time, or that the Final Offering Circular as of
its date or on the date hereof, contained or contains any untrue statement of a
material fact or omitted or omits to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading (it being understood that such counsel expresses no belief as to
the financial statements and related notes, financial statement schedules and
other financial and accounting data included in or omitted from the General
Disclosure Package or the Final Offering Circular).

In rendering the opinion expressed in paragraph (i) above as to valid existence,
good standing and foreign qualification, such counsel may rely solely on
certificates of governmental agencies.

In rendering the opinion expressed in paragraph (viii), such counsel may assume
that no court of competent jurisdiction would construe the provisions in the
Registration Rights Agreement or related provisions in the Indenture providing
for liquidated damages or additional interest as commercially unreasonable or a
penalty or forfeiture.

(d) Opinion of Alston & Bird LLP. The Purchasers shall have received an opinion,
dated such Closing Date, of Alston & Bird LLP, North Carolina counsel for the
Guarantor, that:

(i) Good Standing of the Guarantor. The Guarantor has been duly incorporated and
is validly existing and in good standing under the laws of the State of North
Carolina, with corporate power and authority to own its properties and conduct
its business as described in the General Disclosure Package and the Exchange Act
Reports.

(ii) Indenture. The Indenture has been duly authorized, executed and delivered
by the Guarantor.

(iii) Guarantee. The Guarantee has been duly authorized, executed and delivered
by the Guarantor.

(iv) Underlying Shares. The shareholders of the Guarantor have no preemptive
rights with respect to the issuance of the Underlying Shares upon the exchange
of the Securities; and all Underlying Shares, when issued upon exchange of the
Securities, will be validly issued, fully paid and nonassessable.

(v) Authorization of Registration Rights Agreement. The Registration Rights
Agreement has been duly authorized, executed and delivered by the Guarantor.

(vi) Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of the Indenture, this Agreement and the
Registration Rights Agreement, and the issuance of the Underlying Shares upon
exchange of the Securities and compliance with the terms and provisions thereof
will not result in a breach or violation of any of the terms and provisions of,
or constitute a default under, or result in the imposition of any lien, charge
or encumbrance upon any property or assets of the Guarantor pursuant to the
charter or by-laws of the Guarantor, any North Carolina statute, rule,
regulation or order of any North Carolina governmental agency, body or court
having jurisdiction over the Guarantor or its properties, and the Guarantor has
full power and authority to authorize and issue the Guarantee.

(vii) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Guarantor.

 

-16-



--------------------------------------------------------------------------------

(e) Opinion of General Counsel. The Purchasers shall have received an opinion,
dated such Closing Date, of Michael R. Herman, Vice President and General
Counsel for the Company and the Guarantor, that:

(i) Subsidiaries. Each Significant Subsidiary (including any special purpose
entity) has been duly incorporated and is existing and in good standing under
the laws of the jurisdiction of its organization, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the General Disclosure Package; and all of the issued and
outstanding capital stock of each Significant Subsidiary has been duly
authorized and validly issued and is fully paid and nonassessable; the capital
stock of each Significant Subsidiary owned by the Company and the Guarantor,
directly or through subsidiaries, is owned free from liens, encumbrances and any
other title-related defects.

(ii) Underlying Shares. The shares of such Common Stock initially issuable upon
exchange of the Securities delivered on such Closing Date have been duly
authorized and reserved for issuance upon such exchange, conform to the
information in the General Disclosure Package and conform to the description of
such Common Stock contained in the General Disclosure Package and the Final
Offering Circular in all material respects.

(iii) Offered Securities. The Offered Securities have been duly authorized by
the Company and the Guarantor; and when the Offered Securities are issued,
executed and authenticated in accordance with the terms of the Indenture, the
Offered Securities will be entitled to the benefits of the Indenture and will be
the valid and legally binding obligations of the Company and the Guarantor,
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

(iv) Guarantee. The Guarantee to be endorsed on the Offered Securities by the
Guarantor has been duly authorized by the Guarantor and has been duly executed
and delivered by the Guarantor and conforms to the description thereof contained
in the Final Offering Circular.

(v) No Registration Rights. Other than the Registration Rights Agreement and the
registration rights agreement entered into in connection with the Company’s
existing 3.75% Senior Exchangeable Notes due 2012, there are no contracts,
agreements or understandings between the Company or the Guarantor and any person
granting such person the right to require the Company or the Guarantor to file a
registration statement under the Securities Act with respect to any securities
of the Company or the Guarantor or to require the Company or the Guarantor to
include such securities with the Securities and Guarantee registered pursuant to
any registration statement.

(vi) Litigation. Except as set forth in the General Disclosure Package, there
are no pending, or to the best of such counsel’s knowledge, threatened, actions,
suits or proceedings against or affecting the Company, the Guarantor or any of
their respective subsidiaries or any of their respective properties that, if
determined adversely to the Company, the Guarantor or any of their respective
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect, or would materially and adversely affect the ability of the Company or
the Guarantor to perform their respective obligations under the Indenture, this
Agreement or the Registration Rights Agreement, or which are otherwise material
in the context of the sale of the Offered Securities; and no such actions, suits
or proceedings are threatened.

(vii) Absence of Existing Defaults and Conflicts. (a) Neither the Company nor
the Guarantor nor any of their respective subsidiaries is in violation of its
charter or by-laws and (b) to the best of such counsel’s knowledge, no default
(or event which, with the giving of notice or lapse of time would be a default)
has occurred in the due performance

 

-17-



--------------------------------------------------------------------------------

or observance of any material obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, loan agreement, note, lease or
other agreement or instrument that is described or referred to in a Preliminary
Offering Circular, the Final Offering Circular or the General Disclosure
Package, except, with respect to clause (b), for such defaults and violations
that would not reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect.

(f) Opinion of Counsel for Purchasers. The Purchasers shall have received from
Cravath Swaine & Moore LLP, counsel for the Purchasers, such opinion or
opinions, dated the Closing Date, with respect to such matters as the
Representatives may require, and the Company and the Guarantor shall have
furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.

(g) Officers’ Certificate. The Purchasers shall have received certificates,
dated such Closing Date, of an executive officer of the Company and the
Guarantor and a principal financial or accounting officer of the Company and the
Guarantor in which such officers shall state that the representations and
warranties of the Company and the Guarantor in this Agreement are true and
correct, that the Company and the Guarantor have complied with all agreements
and satisfied all conditions on their part to be performed or satisfied
hereunder at or prior to such Closing Date, and that, subsequent to the date of
the most recent financial statements in the General Disclosure Package and the
Exchange Act Reports, there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
condition (financial or otherwise), results of operations, business, properties
or prospects of the Company, the Guarantor and their respective subsidiaries
taken as a whole except as set forth in the General Disclosure Package and the
Exchange Act Reports or as described in such certificate.

The Company and the Guarantor will furnish the Purchasers with such conformed
copies of such opinions, certificates, letters and documents as the Purchasers
reasonably request. Credit Suisse may in its sole discretion waive on behalf of
the Purchasers compliance with any conditions to the obligations of the
Purchasers hereunder, whether in respect of an Optional Closing Date or
otherwise.

8. Indemnification and Contribution. (a) Indemnification of Purchasers. The
Company and the Guarantor will indemnify and hold harmless each Purchaser, its
officers, employees, agents, partners, members, directors and its affiliates and
each person, if any, who controls such Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each, an
“Indemnified Party”), against any and all losses, claims, damages or
liabilities, joint or several, to which such Indemnified Party may become
subject, under the Securities Act, the Exchange Act, other Federal or state
statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Offering Circular or the Final Offering Circular,
in each case as amended or supplemented, or any Issuer Free Writing
Communication (including without limitation, any Supplemental Marketing
Material), or the Exchange Act Reports, or arise out of or are based upon the
omission or alleged omission of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and will reimburse each Indemnified Party for any legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating, preparing or defending against any loss, claim, damage,
liability, action, litigation, investigation or proceeding whatsoever (whether
or not such Indemnified Party is a party thereto) whether threatened or
commenced and in connection with the enforcement of this provision with respect
to any of the above as such expenses are incurred; provided, however, that the
Company and the Guarantor will not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement in or omission or alleged omission
from any of such documents in reliance upon and in conformity with written
information furnished to the Company by any Purchaser through Credit Suisse
specifically for use therein, it being understood and agreed that the only such
information consists of the information described as such in subsection (b)
below.

 

-18-



--------------------------------------------------------------------------------

(b) Indemnification of Company. Each Purchaser will severally and not jointly
indemnify and hold harmless each of the Company, the Guarantor, each of their
respective directors and officers and each person, if any, who controls the
Company or the Guarantor within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act (each, a “Purchaser Indemnified Party”),
against any losses, claims, damages or liabilities to which such Purchaser
Indemnified Party may become subject, under the Securities Act, the Exchange
Act, other Federal or state statutory law or regulation or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Preliminary Offering Circular or the Final
Offering Circular, in each case as amended or supplemented, or any Issuer Free
Writing Communication or arise out of or are based upon the omission or the
alleged omission of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by such Purchaser through Credit Suisse specifically for use therein,
and will reimburse any legal or other expenses reasonably incurred by such
Purchaser Indemnified Party in connection with investigating, preparing or
defending against any such loss, claim, damage, liability, action, litigation,
investigation or proceeding whatsoever (whether or not such Purchaser
Indemnified Party is a party thereto) whether threatened or commenced based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission as such expenses are incurred, it being understood and agreed that the
only such information furnished by any Purchaser consists of the following
information in the Preliminary and Final Offering Circular: the third, ninth,
tenth and eleventh paragraphs and the first, second and fourth sentences of the
sixteenth paragraph under the caption “Plan of Distribution”; provided, however,
that the Purchasers shall not be liable for any losses, claims, damages or
liabilities arising out of or based upon the Company’s failure to perform its
obligations under Section 5(a) of this Agreement.

(c) Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; provided that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; provided further that the failure to notify the indemnifying
party shall not relieve it from any liability that it may have to an indemnified
party otherwise than under subsection (a) or (b) above. In case any such action
is brought against any indemnified party and it notifies the indemnifying party
of the commencement thereof, the indemnifying party will be entitled to
participate therein and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such indemnified party under this Section for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation. It is understood
and agreed that the indemnifying party shall not be, in connection with any
proceeding or related proceeding in the same jurisdiction, liable for the fees
and expenses of more than one separate firm (in addition to any local counsel)
for each indemnified party, and that all such fees and expenses shall be
reasonable and shall be reimbursed as they are incurred. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement includes
(i) an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to or an admission of fault, culpability or failure to act by or on
behalf of any indemnified party.

(d) Contribution. If the indemnification provided for in this Section is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of

 

-19-



--------------------------------------------------------------------------------

the losses, claims, damages or liabilities referred to in subsection (a) or
(b) above (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Purchasers on the other
from the offering of the Offered Securities or (ii) if the allocation provided
by clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantor on the
one hand and the Purchasers on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities as well
as any other relevant equitable considerations. The relative benefits received
by the Company and the Guarantor on the one hand and the Purchasers on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
discounts and commissions received by the Purchasers from the Company under this
Agreement. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and the Guarantor or the Purchasers and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The amount paid by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the first sentence of this subsection (d) shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending any action or claim which is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), no
Purchaser shall not be required to contribute any amount in excess of the amount
by which the total price at which the Offered Securities purchased by it were
resold exceeds the amount of any damages which such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. The Purchasers’ obligations in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
and not joint. The Company, the Guarantor and the Purchasers agree that it would
not be just and equitable if contribution pursuant to this Section 8(d) were
determined by pro rata allocation (even if the Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 8(d).

9. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantor or their respective officers and of the several
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Purchaser, the Company, the
Guarantor or any of their respective representatives, officers or directors or
any controlling person, and will survive delivery of and payment for the Offered
Securities. If for any reason the purchase of the Offered Securities by the
Purchasers is not consummated, the Company and the Guarantor shall remain
responsible for the expenses to be paid or reimbursed by it pursuant to
Section 5 and the respective obligations of the Company, the Guarantor and the
Purchasers pursuant to Section 8 shall remain in effect. If the purchase of the
Offered Securities by the Purchasers is not consummated for any reason other
than solely because of the occurrence of any event specified in clause (iii),
(iv), (vi), (vii) or (viii) of Section 7(b), the Company and the Guarantor will
reimburse the Purchasers for all out-of-pocket expenses (including fees and
disbursements of counsel) reasonably incurred by it in connection with the
offering of the Offered Securities.

10. Notices. All communications hereunder will be in writing and, if sent to the
Purchasers will be mailed, delivered or telegraphed and confirmed to the
Purchasers at Credit Suisse Securities (USA) LLC, Eleven Madison Avenue,
New York, N.Y. 10010-3629, Attention: LCD-IBD, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, One Bryant Park, New York, NY 10036, Attention: Syndicate
Department, Merrill Lynch, Pierce, Fenner & Smith Incorporated, One Bryant Park,
New York, NY 10036, Attention: ECM Legal and J.P. Morgan Securities Inc., 383
Madison Avenue, New York, NY 10179 or, if sent to the Company or the Guarantor,
will be mailed, delivered or telegraphed and confirmed to it at 50 North Laura
Street, Jacksonville, FL 32202, Attention: Vice President and General Counsel.

11. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the controlling persons
referred to in Section 8, and no other person will have any right or obligation
hereunder, except that holders of Offered Securities shall be

 

-20-



--------------------------------------------------------------------------------

entitled to enforce the agreements for their benefit contained in the second and
third sentences of Section 5(b) hereof against the Company as if such holders
were parties thereto.

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

13. Absence of Fiduciary Relationship. The Company and the Guarantor acknowledge
and agree that:

(a) No Other Relationship. The Representatives have been retained solely to act
as initial purchasers in connection with the initial purchase, offering and
resale of the Offered Securities and that no fiduciary, advisory or agency
relationship between the Company or the Guarantor and any of the Representatives
has been created in respect of any of the transactions contemplated by this
Agreement or the Preliminary or Final Offering Circular, irrespective of whether
any of the Representatives has advised or is advising the Company or the
Guarantor on other matters;

(b) Arm’s-Length Negotiations. The purchase price of the Offered Securities set
forth in this Agreement was established by the Company and the Guarantor
following discussions and arms-length negotiations with the Representatives, and
the Company and the Guarantor are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement;

(c) Absence of Obligation to Disclose. The Company and the Guarantor have been
advised that each of the Representatives and its respective affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company or the Guarantor and that none of the Representatives
has any obligation to disclose such interests and transactions to Company or the
Guarantor by virtue of any fiduciary, advisory or agency relationship; and

(d) Waiver. The Company and the Guarantor each waive, to the fullest extent
permitted by law, any claims it may have against each of the Representatives for
breach of fiduciary duty or alleged breach of fiduciary duty and agree that none
of the Representatives shall have any liability (whether direct or indirect) to
the Company or the Guarantor in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of, or in right of, the
Company, including stockholders, employees or creditors of the Company or the
Guarantor.

14. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

The Company and the Guarantor hereby submit to the non-exclusive jurisdiction of
the Federal and state courts in the Borough of Manhattan in The City of New York
in any suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. The Company and the Guarantor irrevocably and
unconditionally waive any objection to the laying of venue of any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby in Federal and state courts in the Borough of Manhattan in
The City of New York and irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such suit or proceeding in any such
court has been brought in an inconvenient forum.

 

-21-



--------------------------------------------------------------------------------

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company, the Guarantor
and the several Purchasers in accordance with its terms.

Very truly yours,

RAYONIER TRS HOLDINGS INC.

By: /s/ Hans E. Vanden Noort

    Name: Hans E. Vanden Noort

    Title:   Senior Vice President and

                Controller

RAYONIER INC.

By: /s/ Hans E. Vanden Noort

    Name: Hans E. Vanden Noort

    Title:   Senior Vice President and

                Chief Financial Officer



--------------------------------------------------------------------------------

The foregoing Purchase Agreement

is hereby confirmed and accepted

as of the date first above written.

Credit Suisse Securities (USA) LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

J.P. Morgan Securities Inc.

Acting on behalf of themselves and as the Representatives of the Several
Purchasers

CREDIT SUISSE SECURITIES (USA) LLC

By: /s/ Kirill Vovikov

    Name: Kirill Vovikov

    Title:   Director

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

By: /s/ Patrick McDonough

    Name: Patrick McDonough

    Title:   Managing Director

J.P. MORGAN SECURITIES INC.

By: /s/ Santosh Sreenivasan

    Name: Santosh Sreenivasan

    Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

 

Purchaser

   Principal Amount of
4.50% Senior Exchangeable
Notes due 2015

Credit Suisse Securities (USA) LLC

   $ 60,000,000

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 45,000,000

J.P. Morgan Securities Inc.

   $ 45,000,000

Total

   $ 150,000,000



--------------------------------------------------------------------------------

SCHEDULE B

 

1. Issuer Free Writing Communications (included in the General Disclosure
Package)

A. Final term sheet, dated August 6, 2009, a copy of which is attached hereto.

 

2. Other Information Included in the General Disclosure Package

The following information is also included in the General Disclosure Package:

None.



--------------------------------------------------------------------------------

SCHEDULE C

Supplemental Marketing Materials

None.



--------------------------------------------------------------------------------

SCHEDULE D

Significant Subsidiaries of the Company and Guarantor

Significant Subsidiaries Rayonier TRS Holdings Inc.

Rayonier Performance Fibers, LLC

Rayonier Wood Products, L.L.C.

TerraPointe LLC

Rayonier TRS West Timber LLC

Significant Subsidiaries of Rayonier Inc. (other than the Company)

Rayonier Forest Resources, L.P.

Rayonier Canterbury, LLC



--------------------------------------------------------------------------------

SCHEDULE E

The Purchasers shall have received letters, dated, respectively, the date hereof
and the Closing Date, of Deloitte & Touche LLP confirming that Deloitte & Touche
LLP is a registered public accounting firm and independent public accountants
within the meaning of the Securities Laws to the effect that:

(i) in their opinion the audited consolidated financial statements and schedules
examined by them and included in the Preliminary and Final Offering Circular and
in the Exchange Act Reports comply as to form in all material respects with the
applicable accounting requirements of the Securities Laws;

(ii) with respect to the period(s) covered by the unaudited quarterly
consolidated financial statements included in the Preliminary and Final Offering
Circular, they have performed the procedures specified by the American Institute
of Certified Public Accountants for a review of interim financial information as
described in AU 722, Interim Financial Information, on the unaudited quarterly
consolidated financial statements (including the noted thereto) of the Company
and its consolidated subsidiaries included in the Preliminary and Final Offering
Circular, and have made inquiries of certain officials of the Company who have
responsibility for financial and accounting matters of the Company and its
consolidated subsidiaries as to whether such unaudited quarterly consolidated
financial statements comply as to form in all material respects with the
applicable accounting requirements of the Securities Act and the related
published rules and regulations; they have read the latest unaudited monthly
consolidated financial statements (including the notes thereto) and the
supplementary summary unaudited financial information of the Company and the
Guarantor and their consolidated subsidiaries made available by the Company and
the Guarantor and the minutes of the meetings of the stockholders, Board of
Directors and committees of the Board of Directors of the Company and the
Guarantor; and have made inquiries of certain officials of the Company and the
Guarantor who have responsibility for financial and accounting matters of the
Company and the Guarantor and its consolidated subsidiaries as to whether the
unaudited monthly financial statements are stated on a basis substantially
consistent with that of the audited consolidated financial statements included
in the Preliminary and Final Offering Circular; and on the basis thereof,
nothing came to their attention which caused them to believe that:

(A) the unaudited financial statements included in the Preliminary and Final
Offering Circular do not comply as to form in all material respects with the
applicable accounting requirements of the Securities Laws, or that any material
modifications should be made to the unaudited quarterly consolidated financial
statements for them to be in conformity with generally accepted accounting
principles;

(B) with respect to the period subsequent to the date of the most recent
unaudited quarterly consolidated financial statements included in the
Preliminary and Final Offering Circular, at a specified date at the end of the
most recent month, there were any increases in the short-term debt or long-term
debt of the Company, the Guarantor and their consolidated subsidiaries, or any
change in stockholders’ equity or the consolidated capital stock of the Company,
the Guarantor and their consolidated subsidiaries or any decreases in the net
current assets or net assets of the Company, the Guarantor and their
consolidated subsidiaries, as compared with the amounts shown on the latest
balance sheet included in the General Disclosure Package or for the period from
the day after the date of the most recent unaudited quarterly consolidated
financial statements included in the General Disclosure Package for such
entities to such specified date, there were any decreases, as compared with the
corresponding period in the preceding year, in consolidated net sales, net
operating income, or in the total or per share amounts of consolidated net
income of the Company, the Guarantor and their consolidated subsidiaries, except
for such changes, increases or decreases set forth in such letter which the
General Disclosure Package disclose have occurred or may occur;



--------------------------------------------------------------------------------

(iii) With respect to any period as to which officials of the Company and the
Guarantor have advised that no consolidated financial statements as of any date
or for any period subsequent to the specified date referred to in (ii)(B) above
are available, they have made inquiries of certain officials of the Company and
the Guarantor who have responsibility for the financial and accounting matters
of the Company, the Guarantor and their consolidated subsidiaries as to whether,
at a specified date not more than three business days prior to the date of such
letter, there were any increases in the short-term debt or long-term debt of the
Company, the Guarantor and their consolidated subsidiaries, or any change in
stockholders’ equity or the consolidated capital stock of the Company, the
Guarantor and their consolidated subsidiaries or any decreases in the net
current assets or net assets of the Company, the Guarantor and their
consolidated subsidiaries, as compared with the amounts shown on the most recent
balance sheet for such entities included in the General Disclosure Package; or
for the period from the day after the date of the most recent unaudited
quarterly financial statements for such entities included in the General
Disclosure Package to such specified date, there were any decreases, as compared
with the corresponding period in the preceding year, in net sales, net operating
income, or in the total or per share amounts of consolidated net income of the
Company, the Guarantor and their consolidated subsidiaries and, on the basis of
such inquiries and the review of the minutes described in paragraph (ii) above,
nothing came to their attention which caused them to believe that there was any
such change, increase, or decrease, except for such changes, increases or
decreases set forth in such letter which the General Disclosure Package disclose
have occurred or may occur; and

(iv) they have compared specified dollar amounts (or percentages derived from
such dollar amounts) and other financial and statistical information contained
in the Preliminary Offering Circular, each other document comprising any part of
the General Disclosure Package, the Final Offering Circular and each item of
Supplemental Marketing Material (other than any Supplemental Marketing Material
that is an electronic road show and the Exchange Act Reports (in each case to
the extent that such dollar amounts, percentages and other financial and
statistical information are derived from the general accounting records of the
Company and its subsidiaries or are derived directly from such records by
analysis or computation) with the results obtained from inquiries, a reading of
such general accounting records and other procedures specified in such letter
and have found such dollar amounts, percentages and other financial and
statistical information to be in agreement with such results.